Mason, J.
(concurring specially) : I think the questions of practice discussed in the original opinion (87 Kan. 391, 124 Pac. 420) do not properly arise in this case. At the conclusion of the plaintiff’s opening statement the defendant orally moved for judgment in its favor upon the ground that such statement and the petition showed that no cause of action existed. This motion was sustained and the plaintiff appealed. The appeal presented the question whether the opening statement, considered in connection with the petition, affirmatively showed that the plaintiff was not entitled to recover. Counsel for appellant and -appellee have argued this question and no other, and to my mind no other is involved. The general allegation of negligence quoted in the original opinion, from the petition is limited by more specific allegations of the pleading and of the statement, so that upon the whole record it is perfectly clear just how the plaintiff claims the injury complained of was caused. Whether it can be said as a matter of law that the defendant is not liable for an injury occasioned in that manner is a fair question for debate, which has been well presented on both sides in the briefs and in the oral argument. I agree that it should be answered in the negative, but I think it merits a fuller discussion, for the guidance of counsel and of the trial court.